IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,015




EX PARTE LARRY ALAN NEVIL, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 0948446D IN THE 371st DISTRICT COURT
FROM TARRANT COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was convicted
of assault-family violence, enhanced by a prior family violence conviction, and sentenced to three
years’ imprisonment.  He did not appeal his conviction. 
            Applicant contends that his conviction violates prohibitions against ex post facto laws. The 
State agrees. 
            The trial court agrees in its findings of fact and conclusions of law filed pursuant to this
application, that the conviction violates prohibitions against ex post facto laws.  Applicant is entitled
to relief.  Scott v. State, 55 S.W.3d 593 (Tex. Crim. App. 2001).
            Relief is granted.  The judgment in Cause No. 0948446D in the 371st Judicial District Court
of Tarrant County is set aside, and Applicant is remanded to the custody of the sheriff of Tarrant
County to answer the charges as set out in the indictment.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.
 
Delivered: October 8, 2008
Do Not Publish